



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. M.E.N., 2014 ONCA 69

DATE: 20140129

DOCKET: C55479

Feldman, MacFarland and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

M. E. N.

Appellant

Michael Davies, for the appellant

Dena Bonnet, for the respondent

Heard: January 17, 2014

On appeal from the conviction entered on April 7, 2012 by
    Justice
Hugh L. Fraser
of the Ontario Court of Justice,
    sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of voyeurism and extortion arising out of
    sexual relationship arranged on the internet. The appellant raises two grounds
    of appeal.

[2]

The first is that the trial judge did not adequately address in his
    reasons the issue of credibility. In particular he did not address some alleged
    inconsistencies in the complainants statement, emails and conduct. We reject
    this argument. In our view the trial judge adequately addressed the issue of
    credibility. A trial judge does not need to resolve every alleged inconsistency
    in a witness or partys statement and conduct.

[3]

The second argument arises out of the meaning of the word
    surreptitiously in s. 162, the voyeurism offence section of the
Code
.
    The appellant argues that that word includes an element of
mens rea
,
    that is, the person must intend that the victim not know that he or she is
    being observed or photographed. The appellant argues that the trial judges
    finding on page 17 of the reasons is equivocal as to whether it includes intent
    as part of the meaning. The trial judge stated:

On the basis on the evidence that I accept, I find that the
    accused took the video in a surreptitious manner by setting up his iPhone and
    placing it in a room in a manner in which it could record the complainant
    putting her clothes on when she emerged from the shower without being aware
    that her actions were being recorded.

[4]

Assuming, without deciding, that the word surreptitiously does include
    intent as part of its meaning, in our view the trial judge found that the
    appellant intended that the complainant not be aware that she was being
    photographed.

[5]

We do not give effect to this ground.

[6]

The appeal is therefore dismissed.


